Dore, J.
(concurring). Testimony was adduced that plaintiff conducted a butcher shop as manager and cashier throughout the years 1932, 1933 and 1934, and that his hearing at the trial was about the same as it was during those years. There was no cross-examination by plaintiff’s counsel of the witness who adduced this testimony. On cross-examination plaintiff admitted he was the owner or proprietor of the said meat market at 206 East Twenty-ninth street, New York city, which moved to 140 Eighth avenue; that he acted as manager and as cashier, and that he was in business with a Mr. Weiss, his brother-in-law, who at the time of the trial *668was operating the meat market at 140 Eighth avenue. It was also shown that plaintiff had signed a lease as president of the Radvan Meat Market, Inc., which leased the store at 140 Eighth avenue for a period of one year from May 10, 1935. The total disability was claimed from November, 1935. Plaintiff also identified the assignment of that lease to his brother-in-law, Paul Weiss, on July 23, 1935, and testified that he gave up the meat market in July, 1935, because he could no longer carry it financially “ and on account of my disability, but mostly financially.” Two other witnesses testified without successful contradiction that in 1936, long after the claimed disability, plaintiff was seen engaged during the day in that butcher shop run by his brother-in-law and although the brother-in-law was present at the trial he was not called by plaintiff. These facts conclusively contradict plaintiff’s other testimony, and I, accordingly, concur in the majority opinion that the plaintiff on this record failed to establish that he was prevented by total and permanent disability from engaging in any occupation for profit.
I consider, however, that the illustrations adduced of a famous inventor and natural genius, Thomas Edison, a distinguished physician, a prominent and outstanding attorney, and a uniquely successful bank official who, despite total deafness, were qnabled to engage in profitable occupations, are not a proper standard and criterion to be applied in determining whether, in any particular case, the specific person insured is or is not totally disabled by reason of total deafness. The guide should be not the unique and exceptional man but the average man, the reasonable expectation and purpose of the ordinary man in making an ordinary business contract. The inquiry for the court is how far the parties to the contract reasonably intended the terms to be understood. (See Bird v. St. Paul F. & M. Ins. Co., 224 N. Y. 47, 51.) As was said in that case, quoting with approval Hall & Hawkins v. National Fire Ins. Co. (115 Tenn. 513, 521; 92 S. W. 402): “ Legal conclusions cannot always be safely reached by pressing the processes of logical illation to their ultimate results.” The total and permanent disability within the contemplation of the parties is the only total and permanent disability that concerns the court. An ordinary man who is not unique, exceptional, or a genius, and who is fifty-six years of age or more, may well be able to prove as a fact that in his case solely by reason of total and permanent deafness he has, within the terms of a policy such as this, been prevented from engaging in any occupation or performing any work for compensation or for profit. The phrase “ totally and permanently disabled ” found in this and other similar *669policies is not to be deemed an absolute term but a relative one. Each case stands upon it own particular facts. Only because this plaintiff failed, as a matter of fact, to sustain the burden of proof that he was so disabled should this judgment be reversed and the complaint dismissed.
Determination appealed from and judgment of the Municipal Court unanimously reversed and the complaint dismissed, with costs to the defendant in all courts.